DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. 	Claims 1 through 16, drawn to an apparatus for assembly of wires, classified in H01R43/28.
II. 	Claims 17 through 19, drawn to a process of assembling wires, classified in H01B13/0207.
The inventions are independent or distinct, each from the other because:
Inventions of Groups II and I are related as process and apparatus for its practice, respectively.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case the process of Group II can be practiced by a materially different apparatus, such as one that does not require any control unit, or control device.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); and/or,
(d) the prior art applicable to one invention would not likely be applicable to another invention.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with WERNER STEMER, Attorney of Record, on December 7, 2022 a provisional election was made with traverse to prosecute the invention of Group I, Claims 1 through 16.  Affirmation of this election must be made by applicant in replying to this Office action.  
Claims 17 through 19 have been withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested:  --Device for the Automatic Assembly of a Pair of Wire--.
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because the content appear to be directed to both an apparatus and a process, whereas the elected invention is directed to an apparatus.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 through 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In Claim 1, the following phrases each lack positive antecedent basis:  “the automatic assembly” (line 1), “the end” (line 2), “the operation” (line 4), and “the control device” (line 17).  A great deal of confusion is raised with the phrase of “the control device” (line 17) as it is unclear if this a new control device, or whether this is referring to one of the control units previously recited, e.g. “a control unit…the device” (line 4), or “control unit…gripping elements” (lines 9-10).
In Claim 3, it is unclear what is meant by the phrase of “by means of the main gripper” (line 5).  Is the term of “means” intended to cover the structure of the “main gripper” itself?  Or is the term intended to cover some separate structural element other than the main gripper?  For purposes of examination, the “means of the main gripper” has been interpreted as the structure of the “main gripper”.  Also, in Claim 3, “the further contact element” (line 8) lacks positive antecedent basis.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 through 7, 11 through 14 and 16, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication 2017/0133809 to Larisch (hereinafter “Larisch”) in view of U.S. Publication 2017/0320213 to Helmick et al (hereinafter “Helmick”).
Claim 1:  Larisch discloses a device for automatic assembly of a pair of wires (e.g. 26, in Fig 4), which has at least two wire elements each with a contact element (e.g. 28a, 28b) arranged at ends of the wire elements, comprising:
a main gripper (e.g. 32a, 32b) for gripping the pair of wires, which is rotatable about an axis of rotation extending in a (Z) longitudinal direction (e.g. Fig. 1, ¶ [0035]); 
two gripping elements (e.g. 24a, 24b at 10, and 38a, 38b at 14) for respectively gripping a wire end of the respective wire element (e.g. Figs. 1 to 7), and
a control unit [not labelled] for controlling the main gripper and the two gripping elements (e.g. ¶¶ [0016], [0041]) in such a way that in operation:
the wire ends are gripped by the gripping elements (e.g. Fig. 5);
the wire pair is gripped with the main gripper (e.g. Fig. 2);
the respective contact element (e.g. 28a) is brought into a predetermined rotary position by rotating the main gripper (e.g. ¶¶ [0034], [0035]);
the two gripping elements are arranged laterally next to one another with respect to the longitudinal direction (e.g. Figs. 2 or 4);
the control unit for controlling the main gripper and the two gripping elements are designed in such a way that during operation of the device, a movement of the gripped wire ends takes place, the movement is selected from a translational alignment [along X-axis of Fig. 1] and a rotary alignment of the gripped wire ends relative to one another [e.g. via rotation arrows at 12, in Fig. 1].
Claim 2:  The device according to claim 1, wherein the gripping elements are designed in such a way that the movement of the gripped wire ends within a projection plane [e.g. plane of X-axis in Fig. 1] perpendicular to the longitudinal (Z) direction is made possible.
Claim 3:  The device according to claim 1, wherein the control unit is designed such that it controls the device during operation in such a way that the two contact elements (e.g. 28a, 28b) are successively brought into the predetermined rotary position by firstly bringing one of the contact elements into the predetermined rotary position by rotating the pair of wires by the main gripper (e.g. Figs. 1 to 2), this contact element is subsequently held non-rotatably by the gripping element which is assigned to this contact element (e.g. Fig. 5), subsequently a further contact element [e.g. another 28a or 28b from another wire] is brought into the predetermined rotary position by rotating the pair of wires by the main gripper (e.g. Figs. 5 to 6).
Claim 4:  The device according to claim 1, wherein the main gripper and the gripping elements are arranged on a common support (e.g. 20, in Fig. 4).
Claim 5:   The device according to claim 4, wherein the support is designed for attachment to an adjustment mechanism (e.g. 42, in Fig. 4).
Claim 6:  The device according to claim 1, having a linear guide (e.g. 20 or 42) for a lateral alignment of the wire ends perpendicular to the longitudinal direction.
Claim 7:  The device according to claim 1, having a kinematic unit (e.g. 20, 42) for each of the two gripping elements, the kinematic units enable the gripping elements to move independently of one another.
Claim 11:  The device according to claim 1, wherein the gripping elements each comprise a [Y-shaped] gripping arm, and the gripping arms are oriented towards each other [at angles] in the direction of the axis of rotation.
Claim 12:  The device according to claim 11, wherein a respective gripping arm is divided into two partial [Y-shaped] arms which are movable relative to each other for gripping the respective wire end (e.g. Figs. 1 to 2).
Claim 13:  The device according to claim 12, wherein the partial arms are jointly linearly movable [e.g. along X-direction of Fig. 1].
Claim 14:  The device according to claim 1, wherein the gripping elements are movable in the longitudinal direction (e.g. E in Fig. 5, ¶ [0042]).
Claim 16:  The device according to claim 1, wherein the gripping elements are force monitored with cameras (e.g. 34a, 34b) to the extent that there is an inherent gripping force associated with grippers (e.g. 32a, 32b) to hold/grip wires (e.g. ¶ [0035]).
Larisch discloses substantially all of the limitations of the claimed device except a control unit for controlling the operation of the device [as required in Claim 1].
Helmick discloses a device for assembling contacts to wire ends that includes grippers (e.g. 104, 132, in Fig. 1A).  Helmick utilizes a control unit (e.g. 150, in Fig. 1A) for controlling an entire operation of the device, which includes the grippers as well as other various tools, for automation of the entire device (e.g. ¶¶ [0002], [0033], [0034]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Larisch by adding a control unit in the manner taught by Helmick, to provide automated controls for the entire device.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Larisch in view of Helmick, as applied to Claim 1 above, and further in view of U.S. Patent 4,967,471 to Folk (hereinafter “Folk”).
Larisch, as modified by Helmick, discloses the device according to claim 1, further including inserting contact elements into a connector housing (e.g. 18).  The modified Larisch device does not appear mention any performing of a pull-out test after the contact elements have been inserted into a connector housing.
Folk discloses performing a pull-out test (e.g. pull-test) after the contact elements have been inserted into the connector housing, to ensure that the contact elements have been properly inserted into the connector housing (e.g. col. 6, lines 35-49).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Larisch by adding a pull-out test, as taught by Folk, to positively ensure that the contact elements have been properly inserted into the connector housing.

Allowable Subject Matter
Claims 8 through 10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
a) 	Japanese Patent Publication JP 2014-220213, discloses a control process for grippers (Figs. 7, 15 and 16).
b) 	Non-Patent Literature IEEE Publication to Yin et al, entitled “Grasping Model and Experiment of a Soft Robot Gripper with Variable Stiffness”, discloses a main gripper (Figure 4).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to A. DEXTER TUGBANG whose telephone number is (571)272-4570. The examiner can normally be reached Mon - Fri 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JESSICA HAN can be reached on (571) 272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A. DEXTER TUGBANG/           Primary Examiner
Art Unit 2896